Citation Nr: 1704076	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Joseph E. Winston, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from October 1972 to March 1976. This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his wife testified at a March 2015 Board hearing before the undersigned judge. A transcript of that hearing is associated with the claims file.

The Board remanded this claim in June 2015 for additional development. The case has now been returned to the Board for appellate consideration.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA. Virtual VA contains additional VA treatment records that are not contained in VBMS. All other documents in Virtual VA are duplicative of those in VMBS or not relevant to the issue on appeal.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary in this case to secure an adequate VA examination and opinion regarding the Veteran's service connection claim. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124. 

The Veteran has claimed a psychiatric disorder is related to his service, to include a jeep accident and an incident while stationed in Korea.  

The Veteran was afforded a VA examination for PTSD in August 2010. The examiner diagnosed major depression and opined that the Veteran did not meet the stressor criteria or the avoidance criteria for a diagnosis of PTSD. In the March 2015 Board hearing, the Veteran testified that his response to his daughter's death in a motor vehicle accident was the same response he has to his recurring thoughts regarding his in-service jeep accident. The Veteran asserted that when he thinks of one, he thinks of the other.  He also reported a stressor while based in Korea.

In June 2015, the Board remanded the claim to obtain a VA examination and opinion addressing the etiology of the Veteran's major depressive disorder, the Veteran's fear of hostile military or terrorist activity, and for the Veteran to provide a full explanation of his PTSD symptoms. 

An August 2015 VA examination was obtained. The examiner diagnosed major depressive disorder and alcohol use disorder and opined that the diagnoses were not as least as likely as not related to his military experiences. The examiner found that the Veteran's depression and alcohol use disorder largely corresponded with the death of his daughter in 2007, but also noted that the Veteran most likely had depressive symptoms prior to the death of his daughter. Regarding PTSD, the examiner opined that it was unclear, but also irrelevant if the in-service jeep accident meets stressor criteria for a diagnosis of PTSD, because the Veteran had on multiple occasions denied other PTSD symptoms, and has not been seen as meeting the diagnostic criteria for PTSD by other mental health providers. The examiner also opined that the incident in Korea did not meet Criteria A for PTSD.

The Board finds that the August 2015 examination is inadequate. First, the examination failed to discuss the Veteran's depressive symptoms prior to 2007. Second, the examiner did not provide an explanation as to why the in-service vehicle accident did not meet the stressor criteria for PTSD and which criteria were present or absent in the current examination. Third, the VA examiner did not consider the Veteran's lay statements of the association between his daughter's motor vehicle accident and his own in-service jeep accident. Remand is thus required to address these deficiencies. 
       
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating any additional records with the claims file, provide the Veteran an examination with a psychiatrist or psychologist to identify and determine the etiology of all currently diagnosed psychiatric disorders. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit from the Veteran a full history of any psychiatric symptoms prior to 2007 and any fear of hostile military activity from when the Veteran was stationed in Korea.

The examiner must provide the following opinions:

a) Identify all current psychiatric diagnoses.  If depression is not found, the examiner must address the prior diagnoses of record.

b) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed psychiatric disorder other than PTSD had its onset in, or is otherwise caused by active service, including the in-service jeep accident and the alleged Korea stressor.

The examiner must address the following:  1) the August 2010 VA examination; 2) the March 2015 Board hearing transcript including the Veteran's lay statement that when he thinks of his daughter's motor vehicle accident he thinks of his in-service jeep accident; 4) the August 2015 VA examination; and 5) any pre-2007 psychiatric symptoms.

c) If a diagnosis of PTSD is deemed appropriate, the examiner must provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD is related to the in-service jeep accident and/or the alleged stressor in Korea.

The examiner must address the following:  1) the August 2010 VA examination; 2) the March 2015 Board hearing transcript; and 3) the August 2015 VA examination.

(d) If a diagnosis of PTSD is not deemed appropriate, the examiner must indicate specifically which PTSD criteria the Veteran meets or does not meet and why.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

